Citation Nr: 0718883	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had verified active service from February 16, 
1970 to March 25, 1970.  Other records in the claims file 
indicate that the veteran served from February 7, 1970 to 
April 23, 1970.   The regional office reopened the veteran's 
claim in July 2005.


FINDINGS OF FACT

1.	The record contains no diagnosis of PTSD.

2.	The record contains no verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February 2003, April 2004, and August 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain for the veteran 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
in the February 2003 letter, VA provided notification to the 
veteran prior to the initial adjudication of his claim in May 
2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability ratings and 
effective dates until August 2006, following the initial 
adjudication at issue here.  Nevertheless, the Board finds 
that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claim 
will be denied.  So the veteran will not be negatively 
affected by the lack of notice regarding disability 
evaluations and effective dates as no rating or effective 
date will be assigned.  In sum, the Board finds that VA 
satisfied VCAA notification requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical and service records 
relevant to the appeal.  But the RO did not provide the 
veteran with a compensation examination for his service 
connection claim.  Nevertheless, the Board finds this 
acceptable under the VCAA given the current state of the 
record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating the service connection claim for PTSD.  
Conducting medical examinations for purposes of rendering 
opinions would serve no purpose in this case.  Service 
medical records do not show any complaints, treatment, or 
diagnoses for this disorder, or for any mental or psychiatric 
disorder.  And there is no current diagnosis of PTSD in the 
record.  See 38 C.F.R. § 3.304(f) (2006).  The evidentiary 
foundation for a medical nexus opinion is lacking here 
therefore.  As such, no reasonable possibility exists that 
medical examination and opinion would aid the veteran in 
substantiating the service connection claim for PTSD.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Service Connection

The veteran claimed service connection for PTSD in September 
2002.  The RO denied this claim in a May 2003 rating 
decision.  In an April 2004 statement that the Board 
construes as a notice of disagreement, the veteran maintained 
his entitlement to service connection for his claimed 
disorder.  Later, in an August 2005 VA Form I-9, the veteran 
properly appealed the RO's denial to the Board.  

The veteran maintains that his drill instructors abused him 
during Marine Corps basic training in 1970.  He maintains 
that, in response to the abuse, he engaged in conflict with 
superiors, and that this conflict led to his early discharge 
during basic training.  Based on these assertions, the 
veteran maintains that he incurred PTSD in service, and that 
this disorder should be service connected by VA.  For the 
reasons set forth below, the Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the Board finds service connection 
unwarranted for PTSD because there is no diagnosis of PTSD in 
the record, and because the veteran's claimed stressors - 
which are non-combat stressors - are not verified.  

The Board has reviewed the medical evidence of record, which 
consists of VA treatment records.  Nowhere in this evidence 
is a PTSD diagnosis reflected.  

The Board has also reviewed the remainder of the record 
seeking evidence that verifies the veteran's claimed stressor 
- i.e., that abuse from a Marine Corps drill instructor 
caused him to incur PTSD.  But again, there is no evidence of 
record to verify that this abuse actually occurred.  
Moreover, the Board has found no evidence indicating that the 
veteran had conflict with superiors (related to the claimed 
abuse) that, he claims, led to his discharge from service.  
38 C.F.R. § 3.304(f).  Rather, the record indicates that the 
veteran was discharged due to "unsuitability."  And records 
indicate that the primary basis for the veteran's early 
discharge - an honorable discharge - was his reported 
illiteracy.  Again, this evidence does not verify abuse that 
led to PTSD.  

Finally, the record also lacks medical evidence establishing 
a nexus between the claimed in-service stressor and the 
claimed current PTSD symptomatology.  See 38 C.F.R. § 
3.304(f).  In short, the record contains no medical evidence 
supporting such a nexus.  

As such, the evidence of record preponderates against the 
veteran's claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While these statements may be regarded as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis or etiology.  
Therefore, the veteran's statements alone are insufficient to 
prove his claim.  Ultimately, a claimant's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


